        Case 2:19-cv-13075-MLCF Document 21 Filed 08/28/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  ERIC SELDERS                                                      CIVIL ACTION
  VERSUS                                                            NO. 19-13075
  JAMES M. LEBLANC, ET AL.                                          SECTION “F”(4)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the objections to the Chief

United States Magistrate Judge’s Report and Recommendation filed by the plaintiff on July 23,

2020 (Rec. Doc. No. 20), hereby approves the Report and Recommendation of the Chief United

States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Eric Selders’s 42 U.S.C. § 1983 claims against the defendants,

Secretary James M. LeBlanc, Warden Robert C. Tanner, Nursing Director Marsha Culpepper, and

Assistant Warden Beverly Kelly, are DISMISSED WITH PREJUDICE as frivolous and

otherwise for failure to state a claim for which relief can be granted under 28 U.S.C. § 1915, §

1915A and 42 U.S.C. § 1997e.

               New Orleans, Louisiana, this 28th
                                            ____ day of _________________________,
                                                                  August           2020.




                                                     ____________________________________
                                                            MARTIN L.C. FELDMAN
                                                       UNITED STATES DISTRICT JUDGE
